
	

114 S2899 IS: Zika Response and Regulatory Relief Act
U.S. Senate
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2899
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2016
			Mr. Thune introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To remove Federal barriers to combating mosquito-borne transmission of the Zika virus and promote
			 public health, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Zika Response and Regulatory Relief Act.
 2.Removing barriers to combating mosquito-borne transmission of Zika virusSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended— (1)in subsection (b), by striking (b) At any time and inserting the following:
				
 (b)State permit programsSubject to subsection (s)(3), at any time; and (2)by adding at the end the following:
				
					(s)Mosquito control waiver
 (1)In generalThe Administrator shall waive the permit requirement under this section for 180 days for the purpose of public health pesticide applications of a mosquito control program.
 (2)Existing permitsIn the case of a permit issued by the Administrator before the date of enactment of the Zika Response and Regulatory Relief Act for the purpose of public health pesticide applications of a mosquito control program, the Administrator shall waive the reporting requirements prescribed under subsection (a)(2) during the 180-day period beginning on the date of enactment of the Zika Response and Regulatory Relief Act.
 (3)Extension of authorityThe Administrator may extend the period during which permit and reporting requirements may be waived under paragraphs (1) and (2), respectively, for not more than an additional 180 days beyond the 180-day periods referred to in those paragraphs, as determined necessary by the Administrator to protect the public health.
 (4)State reporting waiversEffective beginning on the date of enactment of the Zika Response and Regulatory Relief Act, as a condition of continuing in effect the approval of the Administrator under subsection (b) to administer a State permit program pursuant to that subsection, each State administering such a program shall—
 (A)waive all reporting requirements that would otherwise be applicable with respect to any public health pesticide application of a mosquito control program during the 180-day period beginning on the date of enactment of the Zika Response and Regulatory Relief Act; and
 (B)extend the period during which a State shall waive the reporting requirements under subparagraph (A) for not more than an additional 180 days beyond the 180-day period referred to in that subparagraph, as determined necessary by the State to protect the public health..